Notice of Non-Responsive/Non-Compliant Reply
	The amendment of 01/14/2021 is non-compliant (37 CFR 1.121). Please see attached form PTOL-324 and see further explanation(s) below:
The claim amendments and status identifiers should be made with respect to the previously entered version of the claims, i.e. the claim set of 06/22/2020.
In claim 1, the first sentence “A detachable T-shirt collar…band.” was previously deleted (in the amendment of 06/22/2020). Therefore, this sentence should either (i) not appear in the currently presented claim 1 or (ii) be underlined to indicate that it is being re-inserted into the claim. The status identifier of claim 1 is incorrect. In the case of option (i), the status identifier should read as “(Previously presented)”. In the case of option (ii), the status identifier should read as “(Currently amended)”.
The status identifier of claim 9 is incorrect. It should be “(Previously presented)”.
Claim 10 is not in proper format. The deleted subject matter (with respect to previously version of claim 10, filed 06/22/2020) should be indicated by strikethrough, the deleted subject matter being “or 2” in line 1 (see previous version of claim 10). The status identifier of claim 10 is incorrect. It should be “(Currently amended)”.
With respect to the Substitute Specification, both a marked-up copy and a clean (non-marked up) copy of the substitute specification must be provided.  Applicant has provided a marked up copy, however the clean copy appears to contain only pages 3-6.  The clean copy and the marked up copy should include the entire specification.



Applicant has not provided an election in reply to the restriction requirement (Election of Species requirement) of 11/06/2020. Applicant should elect Species I, II, III, or IV as set forth on page 2 of the requirement. Applicant should also provide a listing of claims which read on the elected species.  See pages 2-4 of the restriction requirement and MPEP 806.04.
See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995.  The examiner can normally be reached on Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/AMY VANATTA/Primary Examiner, Art Unit 3732